Maofarlane, J;
(dissenting). — The foregoing opinion by Brace, J., I think conclusively shows that the legislature did not provide, and did not intend to provide, that the settlement made with the probate court by a guardian of an insane person after the death of his ward should be final and conclusive.
It is now insisted, however, on reargument before the court in lane, that the jurisdiction conferred upon probate courts by section 34, article 6, of the constitution of the state, over all matters pertaining to the appointment of guardians and curators of minors and persons of unsound mind, and of settling the accounts of curators and guardians, authorized such courts, without legislative action, to make final settlements with such guardian after the death of his ward, and to enter thereon a judgment which should be final, and from which an appeal to the circuit court would lie.
Such has not been the judicial construction given to similar constitutional grants of jurisdiction.
The construction given such grants is well expressed by the supreme court of Mississippi in case of Supervisors v. Arrighi, 54 Miss. 672 as follows: ‘‘Jurisdiction over roads, ferries and bridges is by the constitution conferred upon the boards of supervisors, just as equity jurisdiction is conferred upon the courts of chancery and appellate jurisdiction upon this court. It is not within the power of the legislature to take away these several jurisdictions or bestow them upon other tribunals ; but, by virtue of its possession of the general legislative authority of the state, it may prescribe the mode and manner in which these several jurisdictions shall be exercised; and the regulations prescribed will *85be obligatory, unless they amount practically to a deprivation of power.”
Tbe constitution of this state (1865) gave county courts jurisdiction to transact all county business. In considering tbe validity of a business transaction of tbe county, done by the county court, this court held .that the statute constituted the warrant of attorney prescribing the authority of these county courts, and, whenever they step outside this statutory authority, their acts were void. Sturgeon v. Hampton, 88 Mo. 213; Saline Co. v. Wilson, 61 Mo. 237.
To the same effect have been the rulings of this court in construing the orders of probate courts made beyond the authority given them by the statute. Pres. Church v. McElhinney, 61 Mo. 541; Coil v. Pitman’s Adm’r, 46 Mo. 57; State to use v. Jones, 89 Mo. 478.
It will be seen that, while the constitution defines "the general subjects over which these inferior courts-shall have jurisdiction, it leaves the legislature to determine and prescribe the mode and manner in which their jurisdiction shall be exercised.. The legislature ■(sec. 3397) merely declared the general jurisdiction of probate courts in respect to guardianship of persons of unsound mind in the language of the constitution, and did not see fit to require them to make final and conclusive settlements in the court upon the death of their wards, from which an appeal could be taken, and this ■court has no right to assume the functions of that department of government.